Citation Nr: 0938526	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1991 until May 
1992 and from October 1996 until December 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Deficiency in Duty to Assist

The Veteran is claiming entitlement to service connection for 
sleep apnea which, he has stated, first began during active 
service.  

In reviewing the record, the Board finds that additional 
development is required before the appeal may be adjudicated 
on the merits.  Specifically, a VA examination is necessary 
to determine whether the Veteran's currently diagnosed sleep 
apnea is attributable to service.

In reaching the above conclusion, the Board notes that VA 
must afford a Veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Court in McLendon v. Nicholson 20 Vet. App. 79 (2006), 
provided further guidance holding that VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon, 20 Vet. 
App. 79 (2006).

In this case, the Veteran indicated in March 2006 that during 
active duty, people sleeping around him complained of his 
snoring.  Following separation, the Veteran's wife also 
informed him that she could not sleep in the same room as the 
Veteran due to his loud snoring.  Although the Veteran's 
spouse did report loud snoring, she did not mention anything 
regarding the Veteran having stopped breathing while 
sleeping.  Furthermore, the Veteran claimed that while in 
Iraq he could fall asleep "anywhere."

Service treatment records do not reveal complaints or 
treatment referable to a sleep disorder and the record first 
shows a diagnosis of sleep apnea in August 2005.  The record 
reveals that the Veteran has received ongoing treatment for 
sleep apnea since his initial diagnosis, 20 months after 
separation.

Given the evidence discussed above, the record establishes 
that the Veteran has a current diagnosis and has testified to 
an in-service occurrence .  As the evidence is insufficient 
to make a decision on the claim, McLendon dictates that VA 
provide the Veteran with a VA examination.



Deficiency in Duty to Notify

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

A review of the record reveals that, in this case, notice to 
the Veteran regarding the establishment of a disability 
rating and an effective date has not been supplied.  
Accordingly, the RO must supply the Veteran with Dingess-
compliant notice to the Veteran. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
VA examination to determine whether his 
current sleep apnea is attributable to 
service.  The examiner is to consider the 
record and state whether it is at least as 
likely as not that reports of heavy 
snoring in service were manifestations of 
sleep apnea.  Before reaching an opinion, 
the examiner is to review the Veteran's 
claims file.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  The RO is to send the Veteran 
information, compliant with the notice 
requirements of Dingess v. Nicholson, 
regarding the establishment of a 
disability rating and an effective date 
for his claimed disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




